       Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

MOUSSA DIARRA,                               :
                                             :
                       Petitioner,           :
               v.                            :
                                             :       NO. 5:21-cv-250-MTT-MSH
                                             :
AL-FURQAAN FOUNDATION, 1                     :
                                             :       ORDER
                                             :
                       Respondent.           :
                                             :

       Petitioner Moussa Diarra, a pretrial detainee in the Dekalb County Jail in Decatur,

Georgia, has filed a Petition for Writ of Mandamus. ECF No. 1. He has also moved to

proceed in forma pauperis. ECF No. 2.

         I.         MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       As it appears Petitioner is unable to pay the cost of commencing this action, his

application to proceed in forma pauperis is hereby GRANTED.              ECF No. 2.

       However, even if a prisoner is allowed to proceed in forma pauperis, he must

nevertheless pay the full amount of the $350.00 filing fee. 28 U.S.C. § 1915(b)(1). If the

prisoner has sufficient assets, he must pay the filing fee in a lump sum. If sufficient assets

are not in the account, the court must assess an initial partial filing fee based on the assets

available. Despite this requirement, a prisoner may not be prohibited from bringing a civil

action because he has no assets and no means by which to pay the initial partial filing fee.


1
   Petitioner seeks to mandamus the “Al-Furqann Foundation.” ECF No. 1 at 1. The Court assumes he
is referring to the “Al-Furqaan Foundation.”
                                                 1
       Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 2 of 8




28 U.S.C. § 1915(b)(4). In the event the prisoner has no assets, payment of the partial

filing fee prior to filing will be waived.

       Petitioner’s submissions indicate that he is unable to pay the initial partial filing fee.

Accordingly, it is hereby ORDERED that his complaint be filed and that he be allowed to

proceed without paying an initial partial filing fee.

       Hereafter, Petitioner will be required to make monthly payments of 20% of the

deposits made to his prisoner account during the preceding month toward the full filing

fee.   The agency having custody of Petitioner shall forward said payments from

Petitioner’s account to the clerk of the court each time the amount in the account exceeds

$10.00 until the filing fees are paid. 28 U.S.C. § 1915(b)(2). The clerk of court is

DIRECTED to send a copy of this Order to the Dekalb County Jail.

       I.     Directions to Petitioner’s Custodian

       Because Petitioner has now been granted leave to proceed in forma pauperis in the

above-captioned case, it is hereby ORDERED that the warden of the institution wherein

Petitioner is incarcerated, or the Sheriff of any county wherein he is held in custody, and

any successor custodians, each month cause to be remitted to the CLERK of this Court

twenty percent (20%) of the preceding month’s income credited to Petitioner’s trust

account at said institution until the $350.00 filing fee has been paid in full. The funds

shall be collected and withheld by the prison account custodian who shall, on a monthly

basis, forward the amount collected as payment towards the filing fee, provided the amount

in the prisoner’s account exceeds $10.00. The custodian’s collection of payments shall
                                               2
       Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 3 of 8




continue until the entire fee has been collected, notwithstanding the dismissal of

Petitioner’s lawsuit or the granting of judgment against him prior to the collection of the

full filing fee.

        II.        Petitioner’s Obligations Upon Release

        An individual’s release from prison does not excuse his prior noncompliance with

the provisions of the PLRA. Thus, in the event Petitioner is hereafter released from the

custody of the State of Georgia or any county thereof, he shall remain obligated to pay

those installments justified by the income to his prisoner trust account while he was still

incarcerated. The Court hereby authorizes collection from Petitioner of any balance due

on these payments by any means permitted by law in the event Petitioner is released from

custody and fails to remit such payments. Petitioner’s Complaint may be dismissed if he

is able to make payments but fails to do so or if he otherwise fails to comply with the

provisions of the PLRA.

                                 II.    STANDARD OF REVIEW

        A district court is obligated to conduct a preliminary screening of every complaint

when the Plaintiff or Petitioner is proceeding in forma pauperis. 28 U.S.C. § 1915(e)(2).

When conducting a preliminary screening, the Court must accept all factual allegations in

the complaint as true. Boxer X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006), abrogated

in part on other grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010); Hughes v. Lott, 350

F.3d 1157, 1159-60 (11th Cir. 2003). But under 28 U.S.C. § 1915, the Court may “pierce

the veil of the complaint’s factual allegations and dismiss those claims whose factual
                                                3
       Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 4 of 8




contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). Pro se

pleadings, like the one in this case, are “held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed.” Hughes, 350 F.3d at 1160

(quotation marks and citation omitted). Still, the Court must dismiss a prisoner complaint

if it “is frivolous, malicious; . . . fails to state a claim on which relief may be granted; or . .

. seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915(e)(2)(B).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). A

complaint fails to state a claim if it does not include “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

factual allegations in a complaint “must be enough to raise a right to relief above the

speculative level” and cannot “merely create[] a suspicion [of] a legally cognizable right

of action.” Twombly, 550 U.S. at 555 (first alteration in original). In other words, the

complaint must allege enough facts “to raise a reasonable expectation that discovery will

reveal evidence” supporting a claim. Id. at 556. “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678.

                              III.    FACTUAL ALLEGATIONS

       Petitioner states that the Court has diversity jurisdiction and lists the Respondent’s
                                                4
      Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 5 of 8




address as 1477 Commonwealth Ave., Bronx, NY 10460. ECF No. 1 at 1, 3.

       Petitioner states that he is a “religious figure” and Respondent “is an Islamic

foundation [that] has [an] obligation related or arising from mutual rights, equality rights

and is an endorse (sic) foundation for Petitioner.” Id. at 3. He also alleges that the Al-

Furqaan Foundation is an “Islamic charity” that “awarded” Petitioner money during a “past

Ramadan.” Id. Apparently, Respondent has not paid this money.

       Petitioner indicates that various unnamed “trial judges, attorneys, persons,

association[s] of persons, firms, partnerships, or corporations” have unlawfully interfered

with Petitioner’s legal rights. Id. at 2. This interference has apparently included attempts

to have Respondent breach its “fiduciary duty” owed to Petitioner. Id.

       Petitioner requests the Court enter an “order prohibiting any and all unlawful

interference with Petitioner or [Respondent] and retaliation by known and unknown”

entities. Id. Petitioner wants the Court to have Respondent “make proper written follow

ups for the financial statements which are required in accordance with applicable laws for

services involving research, studys (sic), marketing, travel, and other accommodations or

personal assistant (sic) for business and medical attention.”      Id.   Finally, Petitioner

requests the Court order Respondent to “wire payments that’s (sic) past due in [$]20,000,

[$]20,000, [$]114,000, [$]56,000 and [$]69,000 . . . to Petitioner immediately.” Id. at 3.

                                     IV.    ANALYSIS

       This action must be dismissed for two reasons. First, the factual allegations are

clearly baseless, fanciful, or delusional. Over the last thirty days, Petitioner has filed
                                             5
       Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 6 of 8




numerous complaints and petitions in this Court. 2                  In most, if not all, Petitioner’s

allegations are utterly outlandish. For example, Petitioner has claimed to be a “foreign

national,” 3 an “ambassador” of some unnamed country, 4 a direct descendant of Tupac

Shakur to whom Snoop Dogg owes money, 5 as well as a close friend of Beyonce Knowles

and her husband Jay-Z. 6 In this petition, he states that he is a “religious figure” that was

awarded money by an Islamic charitable foundation that then failed to pay the award. ECF

No. 1 at 1-3.

        The liberal construction that applies to pro se pleadings cannot serve as a substitute

for establishing a cause of action, and if the Court determines that the factual allegations

in a complaint are “clearly baseless” the complaint must be dismissed as frivolous.

Neitzke, 490 U.S. at 327. Examples of “clearly baseless” factual allegations are those


2
   In addition to this action, Plaintiff filed the following complaints or petitions in this Court during in
July 2021: See Diarra v. West Cent. Ga. Reg’l Hosp., 4:21-cv-112-CDL-MSH (filed July 2, 2021);
Diarra v. Dekalb Cty. Jail, 4:21-cv-113-CDL-MSH (filed July 2, 2021); Diarra v. Kemp, 4:21-cv-114-
CDL-MSH (filed July 2, 2021); Diarra v. ROC National LLC, 4:21-cv-115-CDL-MSH (filed July 2,
2021); Diarra v. Dep’t of Health and Human Serv., 4:21-cv-116-CDL-MSH (filed July 2, 2021); Diarra
v. Connolly, 5:21-cv-247-MTT-CHW (filed July 21, 2021); Diarra v. Brown, 5:21-cv-249-TES-CHW
(filed July 21, 2021); Diarra v. Broadus., 5:21-cv-251-MTT-CHW (filed July 21, 2021); Diarra v.
Comm’r of the Soc. Sec. Admin., 5:21-cv-252-TES-MSH (filed July 21, 2021); Diarra v. ACCC Ins. Co.,
5:21-cv-248-TES-CHW (filed July 21, 2021); Diarra v. Fed. Bureau of Investigation, 5:21-cv-253-TES-
MSH (filed July 21, 2021).
3
  Diarra v. Kemp, 4:21-cv-114-CDL-MSH (filed July 2, 2021) (alleging a widespread conspiracy
involving local authorities, Governor Brian Kemp, and President Joe Biden to unlawfully arrest Plaintiff,
who is a foreign national and a sovereign citizen).
4
  Diarra v. Fed. Bureau of Investigation, 5:21-cv-253-TES-MSH (filed July 21, 2021) (alleging the FBI
has refused to intervene on various occasions when numerous local law enforcement authorities conspired
against and kidnapped Plaintiff, who is an ambassador of an unnamed country).
5
  Diarra v. Broadus, 5:21-cv-251-MTT-CHW (filed July 21, 2021) (seeking to mandamus Calvin
Broadus, a/k/a Snoop Dogg to pay money allegedly owed to Petitioner, because he is a direct descendant
of Tupac Shakur).
6
  Diarra v. ROC National LLC, 4:21-cv-115-CDL-MSH (filed July 2, 2021) (seeking to mandamus
Beyonce Knowles and others because Beyonce, with whom Petitioner has a longstanding personal
relationship, failed to follow through on her promise to give him $100,000).
                                                     6
       Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 7 of 8




“describing fantastic or delusional scenarios.” Id. at 328; Denton v. Hernandez, 504 U.S.

25, 32-33 (1992) (citing Neitzke, 490 U.S. at 325-28) (stating that a court may dismiss a

claim as factually frivolous if the facts alleged are clearly baseless, fanciful, fantastic, or

delusional). Petitioner’s factual allegations “rise to the level of the irrational or wholly

incredible” and, therefore, the action must be dismissed as frivolous. Denton, 504 U.S. at

33.

        Second, even if Petitioner’s allegations were not outlandish, the Court could not

grant mandamus relief against Respondent. Pursuant to 28 U.S.C. § 1361, “[t]he district

courts shall have original jurisdiction of any action in the nature of mandamus to compel

an officer or employee of the United States or any agency thereof to perform a duty owed

to the plaintiff.” The Al Furqaan Foundation is not an officer, employee, or agency of the

United States. The Court, therefore, cannot issue a writ of mandamus compelling it to

take any action in relation to Petitioner or pay Petitioner any sum of money.

        Accordingly, this action is DISMISSED with prejudice as frivolous. 7 28 U.S.C. §

1915(e)(2)(B)(i)-(ii).


7
  “A claim is frivolous if and only if it ‘lacks and arguable basis either in law or in fact.’” Miller v.
Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (citation omitted). Using this standard, Plaintiff’s claims
are frivolous. No amendment could overcome this obstacle to recovery. A dismissal with prejudice
without allowing amendment is, therefore, appropriate. Medberry v. Butler, 185 F.3d 1189, 1193 (11th
Cir. 1999) (citing Burger King Corp. v. C. R. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999) (finding no
need to allow amendment before dismissing with prejudice if amendment would be futile); Dysart v.
BankTrust, 516 F. App’x. 861, 865 (11th Cir. 2013) (finding that “district court did not err in denying
[plaintiff’s] request to amend her complaint because an amendment would have been futile”); Simmons v.
Edmondson, 225 F. App’x. 787, 788-89 (11th Cir. 2007) (finding district court did not err in dismissing
complaint with prejudice without first giving plaintiff opportunity to amend because no amendment could
overcome the defendants’ immunity and would have, therefore, been futile).

                                                    7
Case 5:21-cv-00250-MTT-MSH Document 4 Filed 08/05/21 Page 8 of 8




SO ORDERED, this 5th day of August, 2021.




                        S/ Marc T. Treadwell
                        MARC T. TREADWELL, CHIEF JUDGE
                        UNITED STATES DISTRICT COURT




                                8
